 1                                                                The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8

 9   WILLIAM HEATHCOTE, individually and on
     behalf of all others similarly situated,
10                                                      NO. 2:20-cv-01310-RSM
                                          Plaintiff,
11                                         STIPULATED MOTION REGARDING
            v.                             DEFENDANTS’ DEADLINE TO
12                                         RESPOND TO FIRST AMENDED
     SPINX GAMES LIMITED, GRANDE GAMES COMPLAINT AND ORDER
13   LIMITED, and BEIJING BOLE
     TECHNOLOGY CO., LTD.,                 NOTE ON MOTION CALENDAR:
14                                         July 6, 2021
                               Defendants.
15
                                             STIPULATION
16
            Plaintiff William Heathcote (“Plaintiff”) and Defendants SpinX Games Limited, Grande
17
     Games Limited, and Beijing Bole Technology Co., Ltd. (“Defendants”) (collectively, the
18
     “Parties”), by and through undersigned counsel, hereby stipulate as follows:
19
            WHEREAS, the original Complaint in this action was filed on September 1, 2020 (Dkt.
20
     #1);
21
            WHEREAS, Plaintiff filed a First Amended Complaint on April 9, 2021 (Dkt. #14);
22
            WHEREAS, Defendants agreed to waive service of process in exchange for 90 days to
23
     respond to Plaintiff’s First Amended Complaint (Dkt. #35);
24
            WHEREAS, on May 17, 2021, the Court granted the Parties’ request to extend
25
     Defendants’ deadline to respond to Plaintiff’s First Amended Complaint from April 9, 2021 until
26



     STIPULATED MOTION REGARDING DEFENDANTS’                                      38TH FLOOR
                                                                              1000 SECOND AVENUE
     DEADLINE TO RESPOND TO FIRST AMENDED COMPLAINT                        SEATTLE, WASHINGTON 98104
                                                                                 (206) 622-2000
     AND ORDER (NO. 2:20-CV-01310-RSM) - 1
 1
     August 9, 2021 (Dkt. # 39). Other than this extension, there have been no prior extensions to, or
 2
     requests to extend, the deadline to respond to the First Amended Complaint.
 3
            WHEREAS, Plaintiff has assented to an additional 60-day extension of Defendants’
 4
     deadline to respond to Plaintiff’s First Amended Complaint, and the Parties agree that such an
 5
     extension would not prejudice either party and would not alter the date of any other event or any
 6
     other deadline already fixed by the Court. The Parties inform the Court that the Parties’ counsel
 7
     have been actively and regularly communicating regarding the claims in the case and what
 8
     alternatives may best serve the interests of the Parties, the putative class and the Court, including
 9
     discussing information exchanges, early informal discovery and other steps.
10
            NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and
11
     between the Parties to this action, through their undersigned counsel, and subject to the Court’s
12
     approval, that the deadline for Defendants to file answers or motions to dismiss in response to
13
     the First Amended Complaint shall be Friday, October 8, 2021.
14
            DATED this 8th day of July, 2021.
15
      CARSON NOEL PLLC                                 BYRNES KELLER CROMWELL LLP
16

17    By /s/ Wright A. Noel                            By /s/ John A. Tondini
         Wright A. Noel, WSBA #25264                      John A. Tondini, WSBA #19092
18       20 Sixth Avenue NE                               1000 Second Avenue, 38th Floor
         Issaquah, WA 98027                               Seattle, WA 98104
19
         Telephone: (425) 837-4717                        Telephone: (206) 622-2000
20       wright@carsonnoel.com                            bkeller@byrneskeller.com
                                                          jtondini@byrneskeller.com
21    Philip L. Fraietta (pro hac vice)
      Alec M. Leslie (pro hac vice)                    Ajay S. Krishnan (pro hac vice)
22    Bursor & Fisher, P.A.                            Michelle Ybarra (pro hac vice)
      888 Seventh Avenue                               Connie P. Sung (pro hac vice)
23
      New York, NY 10019                               Patrick E. Murray (pro hac vice)
24    Telephone: (646) 837-7150                        Keker, Van Nest & Peters LLP
      pfraietta@bursor.com                             633 Battery Street
25    aleslie@bursor.com                               San Francisco, CA 94111-1809
26    Attorneys for Plaintiff                          Attorneys for Defendants



     STIPULATED MOTION REGARDING DEFENDANTS’                                         38TH FLOOR
                                                                                 1000 SECOND AVENUE
     DEADLINE TO RESPOND TO FIRST AMENDED COMPLAINT                           SEATTLE, WASHINGTON 98104
                                                                                    (206) 622-2000
     AND ORDER (NO. 2:20-CV-01310-RSM) - 2
 1
                                                ORDER
 2
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3
            DATED this 8th day of July, 2021.
 4

 5

 6

 7
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
 8

 9

10

11
     Presented by:
12
     BYRNES KELLER CROMWELL LLP
13

14   By /s/ John A. Tondini
        John A. Tondini, WSBA #19092
15      1000 Second Avenue, 38th Floor
        Seattle, WA 98104
16      Telephone: (206) 622-2000
17      bkeller@byrneskeller.com
        jtondini@byrneskeller.com
18
     Ajay S. Krishnan (pro hac vice)
19   Michelle Ybarra (pro hac vice)
     Connie P. Sung (pro hac vice)
20   Patrick E. Murray (pro hac vice)
21   Keker, Van Nest & Peters LLP
     633 Battery Street
22   San Francisco, CA 94111-1809
     Attorneys for Defendants
23

24

25

26



     STIPULATED MOTION REGARDING DEFENDANTS’                             38TH FLOOR
                                                                     1000 SECOND AVENUE
     DEADLINE TO RESPOND TO FIRST AMENDED COMPLAINT               SEATTLE, WASHINGTON 98104
                                                                        (206) 622-2000
     AND ORDER (NO. 2:20-CV-01310-RSM) - 3
 1                                    CERTIFICATE OF SERVICE
 2           The undersigned attorney certifies that on the 8th day of July, 2021, I electronically filed
 3   the foregoing with the Clerk of the Court using the CM/ECF system which will send notification
     of such filing to all counsel on record in the matter.
 4

 5
                                                           /s/ John A. Tondini
 6
                                                           Byrnes Keller Cromwell LLP
 7                                                         1000 Second Avenue, 38th Floor
                                                           Seattle, WA 98104
 8                                                         Telephone: (206) 622-2000
                                                           Facsimile: (206) 622-2522
 9                                                         jtondini@byrneskeller.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     STIPULATED MOTION REGARDING DEFENDANTS’                                        38TH FLOOR
                                                                                1000 SECOND AVENUE
     DEADLINE TO RESPOND TO FIRST AMENDED COMPLAINT                          SEATTLE, WASHINGTON 98104
                                                                                   (206) 622-2000
     AND ORDER (NO. 2:20-CV-01310-RSM) - 4
